                        Case 18-50924-MFW           Doc 5      Filed 10/17/18      Page 1 of 3



                                IN THE UNITED STATES BANKRUPTCY COURT
                                     FOR THE DISTRICT OF DELAWARE

-------------------------------------------------------------- x
                                                               :
In re:                                                         :   Chapter 11
                                                               :
The Weinstein Company Holdings LLC, et al.,                    :   Case No. 18-10601 (MFW)
                                                               :
                   Debtors.                                    :   (Jointly Administered)
                                                               :
-------------------------------------------------------------- :
                                                               :
Lantern Entertainment LLC,                                     :
                                                               :
                   Plaintiff,                                  :   Adv. Pro. No. 18-50924 (MFW)
                                                               :
vs.                                                            :
                                                               :
Bruce Cohen Productions, and Bruce Cohen                       :
                                                               :   Related to Docket Nos.: 1, 2, and 3
                   Defendants.                                 :
-------------------------------------------------------------- x


                                           CERTIFICATE OF SERVICE

                        I, Evelyn J. Meltzer, hereby certify that on the 17th day of October, 2018, I served or
caused to be served the following documents upon the parties set forth on the attached list, in the
manner indicated therein:

                        •   Complaint for Declaratory Judgment Against Bruce Cohen Productions and
                            Bruce Cohen [DI 1];
                        •   Summons and Notice of Pretrial Conference in an Adversary Proceeding [DI 2];
                            and
                        •   Notice of Dispute Resolution Alternatives [DI 3].




#50466988 v4.146297.2
                        Case 18-50924-MFW   Doc 5     Filed 10/17/18   Page 2 of 3



Dated: October 17, 2018                       /s/ Evelyn J. Meltzer
                                              David B. Stratton (No. 960)
                                              Evelyn J. Meltzer (No. 4581)
                                              PEPPER HAMILTON LLP
                                              Hercules Plaza, Suite 5100
                                              1313 N. Market Street, P.O. Box 1709
                                              Wilmington, Delaware 19801
                                              Tel: (302) 777-6500
                                                       and
                                              Michael S. Stamer (admitted pro hac vice)
                                              Abid Qureshi (admitted pro hac vice)
                                              Meredith A. Lahaie (admitted pro hac vice)
                                              Joseph L. Sorkin (admitted pro hac vice)
                                              AKIN GUMP STRAUSS HAUER & FELD LLP
                                              One Bryant Park
                                              Bank of America Tower
                                              New York, NY 10036
                                              Tel: (212) 872-1000
                                              Fax: (212) 872-1002

                                              Attorneys for Lantern Entertainment LLC




                                                -2-
#50466988 v4.146297.2
                        Case 18-50924-MFW   Doc 5   Filed 10/17/18   Page 3 of 3



                                            SERVICE LIST




VIA EMAIL
Counsel for Bruce Cohen Productions
and Bruce Cohen
Christopher P. Simon
CROSS & SIMON, LLC
1105 North Market Street, Suite 901
Wilmington, DE 19801
csimon@crosslaw.com



VIA EMAIL
Counsel for Bruce Cohen Productions
and Bruce Cohen
Michael I. Gottfried
Roye Zur
LANDAU GOTTFRIED & BERGER LLP
1801 Century Park East, Suite 700
Los Angeles, CA 90067
mgottfried@lgbfirm.com
rzur@lgbfirm.com



VIA FIRST CLASS MAIL

Alan S. Hergott, Registered Agent for
 Bruce Cohen Productions
150 S. Rodeo Drive
Third Floor
Beverly Hills, CA 90212



VIA FIRST CLASS MAIL

Bruce Cohen
274 West 11th Street
#5R
New York, NY 10014




#50466988 v4.146297.2
